Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed with RCE on 04/07/2022:
Claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70 (for a total of 23) have been examined.
Claims 6, 8, 11-13, 15-20, 22, 25-27, 29-38, 40-42, 44-50, 54, 56-60, 62-65, 67-68 and 71-139 have been canceled by Applicant.
Claims 1-2, 4, 7 and 70 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Response to Amendment
1.	Applicant’s statements, on pages 7-9 of the remarks filed 04/07/2022, about the “[s]upport for the amended claims found throughout the application as originally filed and U.S. Pat. App. Ser. No. 15/628,331 (U.S. Patent No. 10,380,886) and U.S. Pat. App. Ser. Nos. 16/135,916 or 62/627,005 (U.S. Patent Nos. 10,867,512, 10,692,365), which are incorporated by reference in its entirety into the present application,” are acknowledged and considered by the Examiner.


Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1 	This application includes one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “communications module;” “sensing module;” “data processing module;” “automatic or semi-automated computational module(s)” in claims 1-2.
Although it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art method steps, such as “generating and providing vehicle specific control instructions;” “providing data gathering, information processing, network optimization, traffic control,” per Para [0071, 0074-0077] of the published instant specification, per fig. 9-10 of US Pat. 10867512B2; per fig. 9-10 of US Pat. 10692365B2; per fig. 6, 24, c1 line 40 through c2 line 23 of US Pat. 10380886B2, the claimed/specified “communications module;” “sensing module;” “data processing module;” “automatic or semi-automated computational module(s)” appear to be structure elements/components of bigger structures.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.	

Claim Rejections - 35 USC § 101
1.	Applicant’s amendments and arguments, on pages 9-12 of the remarks, filed 04/07/2022, have overcome the 101 rejections to claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70 from the previous Office Action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 28 and 40 of U.S. Patent No.: 10380886B2 in view of US Pat. No.: 10692365B2. 
As per claims 1 and 70, U.S. Patent No.: 10380886B2 discloses through the invention (see entire document), particularly in independent claims 1, 28 and 40, the following limitations/features of independent claims 1 and 70 of the instant application:
a vehicle operations and control system/method for a connected automated vehicle highway (CAVH) network, said system comprising an intelligent road infrastructure system (IRIS) comprising:
a roadside unit (RSU) network; and
a Traffic Control Unit (TCU) and Traffic Control Center (TCC) network, wherein the CA VH network comprises RSU coverage and functionality and/or TCU/TCC coverage and functionality; wherein the CA VH network is configured to: 
provide control among system entities;
provide road users with customized information and control vehicles with vehicle specific control instructions; 
provide operations and maintenance services for system entities;
wherein said RSUs comprise a communications module, a sensing module, and a data processing module, and generate and provide vehicle specific control instructions;
 wherein said TCC and TCU are automatic or semi-automated computational modules that provide data gathering, information processing, network optimization, and/or traffic control; and generate and provide vehicle specific control instructions.
U.S. Patent No.: 10380886B2 does not explicitly disclose, or is missing, in independent claims 1, 28 and 40, “vehicle specific control instructions including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction.”
However, U.S. Patent No.: 10692365B2 teaches through the invention (see entire document), particularly in dependent claims 2 and 17, the following limitations/features of independent claims 1 and 70 of the instant application: “control instructions that comprise real-time commands for car following, lane changing, lane keeping, longitudinal speed, lateral speed, vehicle orientation, acceleration, deceleration, and/or route guidance.”
U.S. Patent No.: 10692365B2 further teaches through the invention (see entire document), particularly in c3, lines 23-29, c3, lines 58-64, the following limitations/features of independent claims 1 and 70 of the instant application: “vehicle control instructions, such as: desired longitudinal and lateral acceleration rate, desired vehicle orientation;” “IRIS … informs target vehicles and entities at various spacious scales including, but not limited to: a. Microscopic level, such as longitudinal control (car following, acceleration and deceleration) and lateral control (lane keeping, lane changing).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of U.S. Patent No.: 10380886B2 by incorporating, applying and utilizing the above steps, technique and features as taught by U.S. Patent No.: 10692365B2. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide systems and methods for an Intelligent Road Infrastructure System (IRIS), which facilitates vehicle operations and control for connected automated vehicle highway (CAVH) systems; to provide vehicles with individually customized information and real-time control instructions for vehicle to fulfill the driving tasks such as car following, lane changing, and route guidance; to manage transportation operations and management services for both freeways and urban arterials (see entire U.S. Patent No.: 10692365B2 document, particularly c1, lines 50-59).
2.	Claims 2-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69 rejected under the nonstatutory double patenting rejections, because of their dependencies on rejected independent claim 1.
	


Response to Arguments
1.	Applicant’s arguments with respect to claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70 have been considered but are moot in view of the new ground(s) of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662